Citation Nr: 0700688	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-40 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disability, to include malabsorption syndrome and stomach 
ulcers.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disability, to include asthma.

3.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel




INTRODUCTION

The veteran had active military service in the Marines from 
March 1964 to March 1968, and in the Navy from May 1968 to 
May 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an RO rating decision.  As detailed below, the Board is 
reopening the claim for service connection for service 
connection for a gastrointestinal disability, to include 
malabsorption syndrome and stomach ulcers.  The claim for 
service connection for this disability (on the merits) as 
well as the claims concerning a respiratory disability and a 
psychiatric disability other than PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.

In an August 2005 written statement, the veteran raised a 
claim for service connection for hypertension, and in a July 
2006 written statement, he raised a claim for service 
connection for PTSD.  These matters have not been developed 
or certified for appeal, and are not inextricably intertwined 
with the issues now before the Board.  Therefore, they are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  By a June 1985 rating decision, the RO denied service 
connection for stomach ulcers and malabsorption syndrome on 
the basis that there was no evidence of a gastrointestinal 
disability; the veteran did not appeal.

2.  Evidence received since the June 1985 rating decision 
(namely private medical records reflecting that the veteran 
was treated for gastroesophageal reflux disease (GERD) 
between August 1996 and June 1998, and for GERD vs. peptic 
ulcer disease in February 1998) is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a gastrointestinal disability. 
CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for a gastrointestinal disability, to 
include malabsorption syndrome and stomach ulcers, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a June 1985 rating decision, the RO denied service 
connection for stomach ulcers and malabsorption syndrome on 
the basis that there was no current evidence of any 
gastrointestinal disability.  The RO notified the veteran of 
this rating decision in a June 1985 letter and in an October 
1985 written statement, he specifically stated that he was 
not appealing this denial.  The rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103.  

In September 2002, the veteran again sought service 
connection for a gastrointestinal disability.  To reopen a 
claim, new and material evidence must be presented or 
secured. 38 U.S.C.A. § 5108.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  

Evidence obtained in connection with the attempt to reopen 
includes private medical records received subsequent to June 
1985 reflecting that the veteran was treated for GERD between 
August 1996 and June 1998, and for GERD vs. peptic ulcer 
disease in February 1998.  These records were not considered 
previously, are so significant that they must be reviewed in 
connection with the current claim, and raise a reasonable 
possibility of substantiating the claim.  The veteran has 
therefore presented new and material evidence to reopen the 
claim for service connection for a gastrointestinal 
disability.  

Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denials.   However, further 
evidentiary development is necessary into the now-reopened 
claim, and discussion about VA's duties to notify and assist 
will be included in a later decision (if the claim remains 
denied following remand).

ORDER

The claim for service connection for a gastrointestinal 
disability, to include malabsorption syndrome and ulcers, is 
reopened and to this extent the appeal is granted.

REMAND

Entitlement to service connection for gastrointestinal 
disability 

Service medical records do reflect treatment for 
gastrointestinal symptoms.  The veteran had a normal abdomen 
and viscera at his March 1964 Marines enlistment examination, 
but sought outpatient treatment for nausea and diarrhea in 
December 1965.  At that time, he indicated that medication he 
was taking for these symptoms had not helped.  No 
abnormalities of the abdomen and viscera were found at his 
March 1968 Marines separation examination or at a May 1968 
Navy enlistment examination.  

However, recently-received service medical records reflect 
that in January 1969 the veteran sought outpatient treatment 
for a two-week history of intermittent blood in his stools.  
The report of a February 1969 hospitalization indicates that 
he was well up until December 1968, when he had an episode of 
chills, fever, and diarrhea which lasted for three days.  
These symptoms subsided and one week later he developed 
bright, red blood in his stool (with no pain or mucous).  
This persisted for three weeks and he was hospitalized, 
during which evaluation of his stool culture revealed 
Shigella flexneri.  Another test indicated lactase 
deficiency.  During the hospitalization the veteran received 
no therapy, his workup revealed no Shighella infestation, and 
there was no suggestion of malabsorption.  Nevertheless, his 
diagnosis upon discharge from the hospital was intestinal 
lactase deficiency.  At a May 1970 Navy separation 
examination, his abdomen and viscera were normal.

At a June 1985 VA examination, the veteran reported a burning 
sensation of ulcers, and that he was often unable to sit or 
lay down.  His only relief was to be in a standing or 
doubled-up position.  An upper GI study was negative however, 
and examination of the abdomen revealed no spasms or masses.  
In the report, the VA examiner wrote that the presence of 
malabsorption syndrome was doubted.    

Nevertheless (as referenced in the decision to reopen above), 
private medical records reflect that the veteran was treated 
for GERD and possible peptic ulcer disease between August 
1996 and June 1998.  In light of the in-service treatment for 
gastrointestinal symptoms and the private treatment records 
showing a post-service condition (GERD and possible peptic 
ulcer disease), a VA examination and opinion is necessary to 
determine the nature and etiology of any current 
gastrointestinal disability.

Prior to scheduling this examination, however, the veteran 
should be sent a letter which references the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Whether to reopen claim for service connection for a 
respiratory disability 

By an August 1968 rating decision, the RO denied service 
connection for asthma because the evidence of record showed 
no aggravation during service of a pre-existing chest 
disability.  The veteran was advised of this rating decision 
by an August 1968 letter but he did not appeal.

The veteran sought to reopen this claim in September 2002.  
Although the RO continues to deny a reopening of the claim 
for service connection, it has failed to provide adequate 
notice in this regard.  VA must advise a claimant as to the 
type of evidence needed to reopen a claim, i.e., the meaning 
of the terms "new" and "material," in addition to what is 
required to substantiate each element of a claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  Under 38 U.S.C. § 5103(a), VA is also required to 
notify the claimant of what constitutes "material" evidence 
in the context of his or her particular claim to reopen, 
which includes notice as to the basis on which the underlying 
claim for service connection was previously denied by VA.  
Id.  

In this case, the veteran was advised in a February 2004 
letter of the type of evidence needed to reopen a previously-
denied claim for service connection.  However, the 
previously-denied claim referenced in the letter was for 
service connection for a gastrointestinal disability, not the 
claim for service connection for a respiratory disability.  
Moreover, neither this letter nor any other issued by the RO 
during this appeal included notice as to the meanings of the 
terms "new" and "material" specifically with regard to the 
basis of the previous denial of service connection for a 
respiratory disorder.  Consequently, this claim must be 
remanded to ensure that the veteran is provided sufficient 
notice in compliance with the CAVC's holding in Kent.

Service connection for a psychiatric disability other than 
PTSD

In September 2002, the veteran filed a claim for service 
connection for "nerves-stress."  As noted in the 
introduction, he has recently raised a claim for service 
connection for PTSD.  This remand is focused solely on the 
claim for service connection for a psychiatric disability 
other than PTSD.  

The veteran sought treatment for psychiatric symptoms during 
both periods of active duty.  In conjunction with his March 
1964 Marines enlistment examination, he denied any history of 
depression, excessive worry, or nervous trouble of any sort, 
and psychiatric examination was normal.  In February 1967, he 
was noted to have had recurrent episodes of tightness in his 
chest associated with shortness of breath.  These episodes 
were usually precipitated by emotional stressors.  Following 
an examination (during which he appeared tense and 
apprehensive), the impression was psychopsyiologic reaction.  
Nevertheless, no psychiatric abnormalities were noted at the 
veteran's March 1968 Marines separation examination.  

In conjunction with his May 1968 Navy enlistment examination, 
he denied any history of depression, excessive worry, or 
nervous trouble of any sort.  No psychiatric abnormalities 
were noted on examination, nor at a July 1968 examination.  
However, in July 1969, a commanding officer requested a 
psychiatric evaluation of the veteran because of his 
nervousness and attitude.  The veteran apparently was unable 
to explain why he had left his assigned station at the helm 
of a ship.

At his psychiatric consultation, the veteran gave a long 
history of having difficulty with authority figures.  For 
example, he was very angry at the way his grandfather had 
treated him.  He was very poor with handling various 
stresses.  He displaced anger, in that his friends would bear 
the brunt of his ire when he was actually angry at something 
else.  He was very fearful of military officers and 
(according to the examiner) he handled this anxiety by 
leaving given situations.  The examiner thought that a change 
of duties while aboard the ship might prevent any further 
problems.  The veteran did want to finish his tour, but was 
warned that if he continued to have problems the command 
would be left with little alternative.  The impression was 
chronic emotionally unstable personality, existed prior to 
service.  The remaining service medical records (including a 
May 1970 separation examination) do not reflect any 
complaints or findings of any psychiatric symptoms.   

Post-service medical records do include findings of 
psychiatric symptoms.  At a June 1985 VA examination, the 
veteran complained of "stress" (in the context of 
complaints relating to stomach ulcers).  Specifically, he 
claimed that he was extremely nervous and found it hard to 
cope with normal daily routine.  In any case, no psychiatric 
diagnoses were made at that time.  However, the veteran 
sought VA outpatient treatment for assessed depression in 
February 2003 and December 2003.  

In light of the evidence that the veteran had psychiatric 
symptoms during both periods of active duty and that since 
separation he has been treated for depression, a new VA 
examination and opinion is necessary as to the diagnosis and 
etiology of any current psychiatric disability.  Prior to 
scheduling this examination, however, the veteran should be 
sent a letter which references the type of evidence necessary 
to establish a disability rating and effective date for the 
disability on appeal.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following:

1.  With regard to the claims for service 
connection for a gastrointestinal 
disability and a psychiatric disability 
other than PTSD, provide the veteran with 
notice of the type of evidence necessary 
to establish a disability rating and 
effective date for these disabilities.

2.  Provide the veteran with appropriate 
notice regarding the issue of whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection for a respiratory disability, 
to include asthma, as required by Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).  
This includes information what would 
constitute "new" and "material" 
evidence to reopen his claim, including 
notice as to the RO's previous basis for 
denying service connection for asthma.  
Additionally, provide the veteran with 
notice of the type of evidence necessary 
to establish a disability rating and 
effective date for this disability.

3.  Schedule a VA examination to 
determine the nature and etiology of any 
gastrointestinal disability.  The claims 
folder must be reviewed prior to the 
examination.  Any tests deemed necessary 
should be performed.  The following 
questions should be answered and the 
rationale for any medical opinions given 
should be discussed in detail:

a.  Does the veteran currently have 
a gastrointestinal disability?

b.  If so, is it at least as likely 
as not that the veteran's current 
gastrointestinal disability was 
first manifested during either 
period of active duty?  If the 
current gastrointestinal disability 
includes ulcers, did the condition 
arise to a compensable degree within 
one year of the discharge in March 
1968 or to a compensable degree 
within one year of the discharge in 
March 1968?  

4.  Schedule a VA examination to 
determine the nature and etiology of any 
psychiatric disability.  The claims 
folder must be reviewed prior to the 
examination.  Any tests deemed necessary 
should be performed.  The following 
questions should be answered and the 
rationale for any medical opinions given 
should be discussed in detail:

a.  Does the veteran currently have 
a psychiatric disability other than 
PTSD?  

b.  If the veteran currently has a 
psychiatric disability, did he enter 
either period of active duty with a 
preexisting psychiatric disorder?  
If so, did the preexisting 
psychiatric disorder undergo an 
increase in severity during service?  
If so, did the increase in severity 
during service represent the natural 
progress of the disability?

c.  If the veteran currently has a 
psychiatric disability but he did 
not enter either period of service 
with a preexisting psychiatric 
disorder, is it at least as likely 
as not that the currently diagnosed 
psychiatric disability is related to 
the symptomatology shown in the 
service medical records, or was 
manifested within one year of the 
discharge in March 1968, or within 
one year of the discharge in May 
1970?  

5.  Thereafter, readjudicate the claims 
for service connection for a 
gastrointestinal disability to include 
malabsorption syndrome and ulcers, and 
for a psychiatric disability other than 
PTSD, as well as the issue of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a respiratory disability to include 
asthma.  If any of these claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case that summarizes the 
evidence and discusses all pertinent 
legal authority.  Allow an appropriate 
period for response and return the case 
to the Board, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remands 
require expeditious handling.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



______________________________________________
STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


